September 2, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In the specification, on page 1, paragraph [001] under “RELATED APPLICATIONS”, Applicant needs to insert  - - now U.S. Patent No. 10,806,261 B2 - - after “This application is a continuation of U.S. Patent Application Serial No. 16/189,859, filed November 13, 2018, entitled MODULAR FURNITURE ASSEMBLY, - -.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,806,261 B2) in view of Weiland et al  (U.S. Patent No. 6,981,747 B2). U.S. Patent No. 10,806,261 B2) teaches most of what is defined in claims 1-2 and 4-7 but does not define the storage compartment that has a lid as defined in claims 1-2.

    PNG
    media_image1.png
    299
    205
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    296
    198
    media_image2.png
    Greyscale

However, Weiland et al teaches a modular furniture assembly that a storage compartment 118 that has a lid member 72j in a base as well as a cushion 120 selectively mountable over the lid member mounted much like the present invention.  It would have been obvious and well within the level of ordinary skill in the art to modify the modular furniture assembly, as taught by U.S. Patent No. 10,806,261 B2), to include a storage compartment with a lid, as taught by Weiland et al, since it would provide an area for articles to be stored.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland et al  (U.S. Patent No. 6,981,747 B2).

    PNG
    media_image1.png
    299
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    198
    media_image2.png
    Greyscale

As for Claim 9, Weiland et al teach a modular furniture assembly comprising: a transverse member 70; and a base, the base comprising: a base frame assembly having a bottom panel, side panels 72d, 72e, and upper edges on the side panels; and a lid member 72j configured to be mounted over the base frame assembly, such that the lid covers a storage compartment 118 formed within the base frame assembly.  

As for Claim 11, Weiland et al teach that the base further comprises a cushion 120 mountable over the lid member.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al (U.S. Patent No. 6,981,747 B2) in view of Chang (U.S. Patent Application Publication No. 2004/0021359 A1) or O’Reilly (U.S. Patent No. 7,181,783 B2).
Weiland et al teach the structure substantially as claimed but does not teach one or more feet are attached to the transverse member or base member.

    PNG
    media_image3.png
    161
    117
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    170
    162
    media_image4.png
    Greyscale
 
.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance of claims 13-20: It would not be obvious to include a fabric cover on the lid 72j of the storage compartment 118 of Weiland et al (U.S. Patent No. 6,981,747 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
because it teaches structures or concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636